NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
THE MEDI CINES COMPANY,
Plaintiff-Appellee,
V.
DAVID J. KAPPOS, UNDERSECRETARY OF
COMMERCE FOR INTELLECTUAL PROPERTY
AND DIRECTOR, UNITED STATES PATENT AND
TRADEM.ARK OFFICE, UNITED STATES PATENT
AND TRADEMARK OFFICE, MARGARE'_l` A.
HAMBURG, COMMISSIONER, UNITED STATES
FOOD AND DRUG ADMINISTRATION,
UN`ITED STATES FOOD AND DRUG
ADMINISTRATION, KATHLEEN SEBELIUS,
SECRETARY OF HEALTH AND HUMAN
SERVICES, AND DEPARTMENT OF HEALTH AND
HUMAN SERVICES,
Defendants-Appellees,
V.
APP PHARMACEUTICALS, LLC,
M0vant-AppelIant.
2010-1534

MEDICINES CO V. K.APPOS 2
Appeal from the United States District Court for the
Eastern District of Virginia in case n0. 10-CV-0286,
Senior Judge Claude M. Hilton.
ON MOTION
Before LINN, Circu,it Judge.
0 R D E R
The Medicines C0mpany (MDCO) moves to dismiss
APP Pharmaceuticals, LLC’s (APP) appeal or in the
alternative moves for the court to bifurcate briefing on the
the appeal. APP opposes. MDCO replies. '
MDCO filed a complaint in the United States District
Court for the Eastern District of Virginia challenging the
United States Patent and Trademark Office’s rejection of
its application seeking a patent term extension APP
participated as amicus curiae in the district court. The
district court granted MDCO’s motion for summary
judgment and ordered the Patent and Trademark OfEce
to accept the application After learning that the Patent
and Trademark OfE1ce would not appeal the district
court’s judgment, APP moved to intervene as a defendant
so that it could file an appeal from the judgment. The
district court denied APP’s motion to intervene. APP now
appeals the district court’s order denying APP’s motion to
intervene and seeks review of the judgment.
MDCO argues that APP does not have standing to
appeal the judgment. The court deems it the better
course for the parties to put their arguments concerning
standing and any other issues in their briefs without
directing that briefing be bifurcated
Accordingly,
IT ls ORDEREr) THA'r:

3
MDCO's motions are denied. APP's brief is du
MEDICINES CO V. KAPPOS
6
within 30 days of the date of filing of this order
FOR THE CoURT
FEB 0 2 2011 fsi Jan Horbaly
cc:
s20
Date J an Horbaly
Clerk
Peter D. Keisler, Esq.
Jeanne E. Davids0n, Esq.
Emily A. Evans, Esq. F 0
U.S. FEA|,5
s"eté:'t°c.a;°“
FEB 02 2011
1ANFUPAl¥
0l.EH(